UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 SAMUEL GRAVES,

    Plaintiff,
                                                             Civil Action No. 13-1979 (CKK)
      v.

 REPUBLIC NATIONAL DISTRIBUTING
 CO.,

    Defendant.


                                              ORDER
                                            (May 16, 2014)

       On December 17, 2013, Defendant filed a [4] Motion to Dismiss Plaintiff’s Complaint

(“Motion to Dismiss”). The same day, this Court issued an Order to Plaintiff, warning him that

if he failed to file a response to Defendant’s Motion to Dismiss before January 6, 2014, the Court

would treat the Motion to Dismiss as conceded and dismiss the case. See Order (Dec. 17, 2013),

ECF No. [5]. Since the Court’s December 17, 2013, Order appears to have been sent to an

incorrect address and thus never received by Plaintiff, the Court issued another Order on January

10, 2014, ordering Plaintiff to respond to Defendant’s Motion by no later than February 3, 2014,

and informing Plaintiff that Defendant’s Motion would be treated as conceded and the case

dismissed if Plaintiff failed to respond.

       As of the date of this Order, the public docket reflects that Plaintiff has not filed a

response to Defendant’s Motion to Dismiss. Accordingly, it is, this 16th day of May, 2014,

hereby ORDERED that Defendant’s Motion to Dismiss is GRANTED.


                                                             /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge